Citation Nr: 1427432	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue on appeal was previously remanded by the Board in August 2012 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's hemorrhoid disability.  This was accomplished, and the claim was readjudicated in a January 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Prior to October 4, 2012, symptoms relating to the Veteran's internal hemorrhoids included bleeding and pain.

2.  As of October 4, 2012, the Veteran has had internal hemorrhoids with anal fissures.



CONCLUSIONS OF LAW

1.  For the increased rating period prior to October 4, 2012, the criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7336 (2013).

2.  For the increased rating period beginning October 4, 2012, the criteria for a 20 percent disability rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a).  For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a VCAA letter was sent to the Veteran in February 2007.  The letter identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims.

In regard to the duty to assist, the Veteran was afforded two VA examinations, in March 2007 and October 2012.  The examiners reviewed the case file, examined the Veteran and considered the Veteran's statements.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Mild or moderate internal or external hemorrhoids are assigned a noncompensable rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's hemorrhoids for the period prior to October 4, 2012 were mild to moderate in severity, warranting a noncompensable disability rating.  The Board further finds that, as of October 4, 2012, the Veteran had hemorrhoids with fissures, more nearly approximating a 20 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The evidence of record includes a March 2007 VA examination report.  During the evaluation, the examiner noted that the Veteran had a history of hemorrhoids, onset while completing service in the 1970's, and intermittent since that time.  The Veteran reported intermittent problems with hemorrhoids, to include bleeding, pain in the rectal area, and ribbon-shaped stools.  He also stated that he had blood in his stool, on average, once a week for two to three days.  The examiner noted that the Veteran was seen by VA in January 1998 and a flexible sigmoidoscopy revealed internal hemorrhoids with no other lesions.  The rectal and anal inspection was unremarkable.  

Upon physical examination, the March 2007 VA examiner noted no evidence of fecal leakage.  The size of lumen-rectum and anus was within normal limits.  There were no signs of anemia or any fissures.  There was a collapsed external hemorrhoid skin tag on left side, nontender, and not thrombosed.  Rectal sphincter tone was within normal limits. There was no mass or lesion.  There was no evidence of bleeding.  The examiner's diagnosis was internal hemorrhoids.

Pursuant to the Board's August 2012 remand, the Veteran was afforded another VA examination on October 4, 2012.  Upon physical examination, the VA examiner noted that there were three small anal fissures in the posterior midline.  According to the VA examiner, these fissures produced anal sphincter spasms which were responsible for the Veteran's symptoms of pain, swelling, and bowel changes, which in turn worsened the fissures.  

Although some VA treatment records prior to October 4, 2012 report bleeding, the records do not reflect notations of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences or persistent bleeding with secondary anemia, or with fissures.  See March 2000 VA treatment note (bleeding); July 2005 VA treatment note (bleeding); and March 2007 VA treatment note (bleeding, but with no anemia or fissures).  

Upon review of the evidence of record, the Board finds that the Veteran's hemorrhoids manifested mild to moderate symptoms prior to October 4, 2012.  The evidence demonstrates that the Veteran's hemorrhoid disorder manifested symptoms of intermittent bleeding with pain, but the hemorrhoids were not thrombotic, irreducible, or present with excessive redundant tissue.  Further, the Veteran's hemorrhoids prior to October 4, 2012 did not manifest persistent bleeding with secondary anemia or fissures.  Accordingly, the Board finds that a compensable rating prior to October 4, 2012 is not warranted.

That notwithstanding, the Board finds that as of October 4, 2012, the Veteran's hemorrhoid disorder more nearly approximated a 20 percent disability rating as the October 2012 VA examiner noted that the Veteran had three small anal fissures associated with his hemorrhoid disorder.  Accordingly, a 20 percent rating, which is the maximum rating for hemorrhoids under Diagnostic Code 7336, is warranted for the period beginning October 4, 2012. 

III.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hemorrhoid disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this Veteran's case, the Board recognizes and has considered the Veteran's complaints of pain and bleeding.  The schedular rating criteria specifically provides for ratings based on these symptoms. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with an acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the increased rating period prior to October 4, 2012, a compensable rating for hemorrhoids is denied. 

For the increased rating period beginning October 4, 2012, a 20 percent rating, but no higher, for hemorrhoids is granted. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


